UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 27, 2012 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. (Exact name of registrant as specified in charter) Delaware 000-22260 54-1823554 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) c/o Campbell & Company, Inc. 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices, including zip code) (410) 413-2600 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Please see the attached press release dated March 27, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAMPBELLSTRATEGIC ALLOCATION FUND, L.P. By: Campbell & Company, Inc., its General Partner Date:
